CORSON, J.
This case is before us on rehearing. The ap*104peal was from a judgment entered in favor of the plaintiff against the defendant on a directed verdict. On the hearing of the appeal at a former term of this court, the judgment of the court below and order denying a new trial were reversed. The opinion in -the case is reported in 132 N. W. 685. After a careful review of our decision, we are satisfied that the 'same was right, and that the judgment of the court below and order denying a new trial were properly reversed.
The judgment of the circuit court and order denying a new trial are reversed.
MoCOY, P. J., and WHITING and SMITH, JJ., concur in the result.